DETAILED ACTION
The response filed 2/16/22 is entered. Claims 1 and 6 are amended. Claims 2 and 8 are cancelled. Claims 1, 3-7, and 9-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, in regards to claims 1 and 6, filed on 2/16/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
In regards to claim 16, arguments have been fully considered but they are not persuasive. The Applicant argues, “More, Claim 16 discloses "receiving pixel data according to a clock signal, converting the voltage level of said pixel data, and latching said converted data, in a driving period", which is similar with all actions are got in a driving period as claimed in Claim 1 of this Application. Thereby, the above reasons for the allowability of Claim 1 also applies to Claim 16 of this Application.”
The Examiner respectfully disagrees. As the driving period is not defined, the term driving period can refer to the time period that the display is operating and driving the pixels, as rejected below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US-20130076722 in view of Hashimoto ‘372, US-20050162372.
In regards to claim 16, Choi discloses a composite level shifter (Fig. 3. 132 input register + 133 latch + 134 level shifter), receiving pixel data, converting the voltage level of said pixel data (Par. 0080-0082 receiving RGB data latching the RGB data and expanding the voltage range of the latched data in a driving period, i.e. while the display is operating/driving), and latching said converted data, in a driving period (Par. 0081 receiving and latching DATAm in a driving period, i.e. while the display is operating/driving).
Choi does not disclose expressly receiving pixel data according to a clock signal.
Hashimoto ‘372 discloses receiving pixel data according to a clock signal (Fig. 12; Par. 0118-0121 the data buffer latches the image data in synchronization with the horizontal clock signal, i.e. a scan period for a gate line).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the shift register + input register + latch of Choi can be received according to a horizontal clock signal as Hashimoto ‘372 discloses. The motivation for doing so would have been to process and synchronize one horizontal line of data for output.
Therefore, it would have been obvious to combine Hashimoto ‘372 with Choi to obtain the invention of claim 16.
Claims 1, 3-7, 9-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US-20130076722, in view of Hashimoto ‘372, US-20050162372, and in further view of Hashimoto, US-20100002021.
In regards to claim 1, Choi discloses a source driver (Fig. 3, 130 data driver), comprising: a data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch), receiving and registering a plurality of pixel data (Par. 0079-0081 receiving and storing RGB data in a driving period, i.e. while the display is operating/driving); a plurality of level shifters, coupled to said data buffer circuit (Fig. 3, 134 level shifting each data line), converting the voltage levels of said plurality of pixel data registered in said data buffer circuit (Par. 0082 expanding the voltage range of latched data in a driving period, i.e. while the display is operating/driving); and a plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer), coupled to said plurality of level shifters, and generating a plurality of source signals in said driving period according to said plurality of pixel data converted by said plurality of level shifters (Par. 0084-0085 converting the level shifter data to source signals which are buffered and output to the data lines in a driving period, i.e. while the display is operating/driving).
Choi does not disclose expressly receiving and registering a plurality of pixel data in a driving period according to a clock signal; wherein said data buffer circuit, said level shifters and said driving circuits complete above actions in a driving period, and said driving period is a scan period for a gate line.
Hashimoto ‘372 discloses receiving and registering a plurality of pixel data in a driving period according to a clock signal, wherein said driving period is a scan period for a gate line (Fig. 12; Par. 0118-0121 the data buffer latches the image data in synchronization with the horizontal clock signal, i.e. a scan period for a gate line).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the shift register + input register + latch of Choi can be received and registered according to a horizontal clock signal as Hashimoto ‘372 discloses. The motivation for doing so would have been to process and synchronize one horizontal line of data for output.
Choi does not disclose said data buffer circuit, said level shifters and said driving circuits complete above actions in a driving period, and said driving period is a scan period for a gate line.
Hashimoto ‘021 discloses a data driver, wherein the data is latched, buffered, level shifted, and driven in a horizontal period, i.e. scan period (Par. 0011,0040). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the data of Choi can be latched, buffered, level shifted, and driven in a horizontal period, i.e. scan period, as Hashimoto ‘021 discloses. The motivation for doing so would have been for color reproducibility (Hasimoto ‘021 Par. 0012).
Therefore, it would have been obvious to combine Hashimoto ‘372 and Hashimoto ‘021 with Choi to obtain the invention of claim 1.
In regards to claim 3, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose said data buffer circuit (Choi Fig. 3. 131 shift register + 132 input register + 133 latch) includes: a latch control circuit (Choi Fig. 3, 131 shift register), outputting a control signal according to a set signal and a clock signal (Choi Par. 0079 shift register outputting sampling signals according to a start and sync signal); and an input latch (Choi Fig. 3, 133 latch), coupled to said latch control circuit, receiving said plurality of pixel data in said driving period, and latching said plurality of pixel data according to said control signal (Choi Par. 0081 receiving and latching RGB data).
In regards to claim 4, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose said plurality of driving circuits (Choi Fig. 3, 135 DAC + 136 output buffer) include: a plurality of digital-to-analog converters (Choi Fig. 3, 135 DAC), coupled to said plurality of level shifters, and generating a plurality of pixel signals according to said plurality of pixel data converted by said plurality of level shifters in said driving period (Choi Par. 0083 generating the analog data to be applied to the data lines); and a plurality of output buffers (Choi Fig. 3, 136 output buffer), coupled to said plurality of digital-to-analog converters, and generating said plurality of source signals according to said plurality of pixel signals in said driving period (Choi Par. 0084-0085 buffering and outputting the data signals to the data lines).
In regards to claim 5, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose a gamma circuit (Choi Fig. 3, Vgma gamma reference voltage), coupled to said plurality of digital-to-analog converts, generating a plurality of gamma signals, and said plurality of digital-to-analog converters selecting said plurality of gamma signals for generating said plurality of pixel signals according to said plurality of pixel data converted by said plurality of level shifters (Choi Par. 0083 creating the analog data voltages for each pixel with specific grey scale levels, i.e. Vgma for each level, using Vgma).
In regards to claim 6, Choi discloses a source driver (Fig. 3, 130 data driver), comprising: a data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter), receiving a plurality of pixel data, converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data (Par. 0079-0081 receiving and storing RGB data in a driving period, i.e. while the display is operating/driving); and a plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer), coupled to said data buffer circuit, and generating a plurality of source signals according to said plurality of converted pixel data (Par. 0084-0085 converting the level shifter data to source signals which are buffered and output to the data lines in a driving period, i.e. while the display is operating/driving).
Choi does not disclose expressly converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data, in a driving period, according to a clock signal, wherein said driving period is a scan period for a gate line; wherein said data buffer circuit and said driver circuits complete above actions in a driving period, and said driving period is a scan period for a gate line.
Hashimoto ‘372 discloses converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data, in a driving period, according to a clock signal, wherein said driving period is a scan period for a gate line (Fig. 12; Par. 0118-0121 the data buffer latches the image data and converts in synchronization with the horizontal clock signal, i.e. a scan period for a gate line).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the shift register + input register + latch of Choi can be received and converted according to a horizontal clock signal as Hashimoto ‘372 discloses. The motivation for doing so would have been to process and synchronize one horizontal line of data for output.
Choi does not disclose said data buffer circuit and said driver circuits complete above actions in a driving period, and said driving period is a scan period for a gate line.
Hashimoto ‘021 discloses a data driver, wherein the data is latched, buffered, level shifted, and driven in a horizontal period, i.e. scan period (Par. 0011,0040). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the data of Choi can be latched, buffered, level shifted, and driven in a horizontal period, i.e. scan period, as Hashimoto ‘021 discloses. The motivation for doing so would have been for color reproducibility (Hasimoto ‘021 Par. 0012).
Therefore, it would have been obvious to combine Hashimoto ‘372 and Hashimoto ‘021 with Choi to obtain the invention of claim 6.
In regards to claim 7, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose said data buffer circuit (Choi Fig. 3. 131 shift register + 132 input register + 133 latch) receives said plurality of pixel data, converts the voltage levels of said plurality of pixel data, and latches said plurality of converted pixel data in said driving period (Choi Par. 0081 and 0081 receiving and latching RGB data); and said plurality of driving circuits generate said plurality of source signals according to said plurality of converted pixel data in said driving period (Choi Par. 0084-0085 converting the level shifter data to source signals which are buffered and output to the data lines).
In regards to claim 9, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose said plurality of driving circuits (Choi Fig. 3, 135 DAC + 136 output buffer) include: a plurality of digital-to-analog converters (Choi Fig. 3, 135 DAC), coupled to said data buffer circuit, and generating a plurality of pixel signals according to said plurality of converted pixel data (Choi Par. 0083 generating the analog data to be applied to the data lines); and a plurality of output buffers (Choi Fig. 3, 136 output buffer), coupled to said plurality of digital-to-analog converters, and generating said plurality of source signals according to said plurality of pixel signals (Choi Par. 0084-0085 buffering and outputting the data signals to the data lines).
In regards to claim 10, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose a gamma circuit (Choi Fig. 3, Vgma gamma reference voltage), coupled to said plurality of digital-to-analog converts, generating a plurality of gamma signals, and said plurality of digital-to-analog converters selecting said plurality of gamma signals for generating said plurality of pixel signals according to said plurality of converted pixel data (Choi Par. 0083 creating the analog data voltages for each pixel with specific grey scale levels, i.e. Vgma for each level, using Vgma).
In regards to claim 11, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose said data buffer circuit (Choi Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter) includes: a plurality of composite level shifters (Choi Fig. 3, 132 input register + 133 latch + 134 level shifter), receiving said plurality of pixel data, converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data (Choi Par. 0080-0082 receiving RGB data latching the RGB data and expanding the voltage range of the latched data).
In regards to claim 14, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose said data buffer circuit (Choi Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter) includes: a latch control circuit (Choi Fig. 3, 133 latch), outputting a control signal to said plurality of composite level shifters according to a set signal and a clock signal, and said plurality of composite level shifters latching said plurality of converted pixel data according to said control signal (Choi Fig. 3, TP; Choi Par. 0081 latching according to TP signal).
In regards to claim 15, Choi, Hashimoto ‘372, Hashimoto ‘021, as combined above, disclose said data buffer circuit (Choi Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter) includes: an input latch (Choi Fig. 3, 133 latch), coupled to said plurality of composite level shifters, and receiving and latching said plurality of pixel data (Choi Par. 0081 receiving and latching DATAm); wherein said plurality of composite level shifters (Choi Fig. 3. 132 input register + 133 latch + 134 level shifter) receive said plurality of pixel data latched by said input latch and convert the voltage levels of said plurality of pixel data (Choi Par. 0082 expanding the voltage range of latched data).
Allowable Subject Matter
Claims 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 12, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a source driver and specifically including “each of said composite level shifter includes: an input circuit, receiving one bit of said pixel data; a composite circuit, coupled to said input circuit and coupled to a reference voltage and an input power source, converting the voltage level of said pixel data according to said reference voltage and said input power source, and latching said converted pixel data; and Page 5 of 13MR3315-1032Application Number: 16/589,381Response to Office Action dated 15 March 2021an enable circuit, coupled to said composite circuit and said input circuit, said input circuit and said enable circuit coupled to said reference voltage, and said enable circuit receiving an enabling signal to control said composite circuit to latch said converted pixel data.”.
In regards to claim  17, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a composite level shifter and specifically including “The composite level shifter of claim 16, comprising: an input circuit, receiving said pixel data in a driving period; a composite circuit, coupled to said input circuit and coupled to a reference voltage and an input power source, converting the voltage level of said pixel data in said driving period according to said reference voltage and said input power source, and latching said converted pixel data; and an enable circuit, coupled to said composite circuit and said input circuit, said input circuit and said enable circuit coupled to said reference voltage, and said enable circuit receiving an enabling signal to control said composite circuit the latch said converted pixel data.”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        4/21/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622